Case: 13-30207      Document: 00512453605         Page: 1    Date Filed: 11/26/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-30207
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        November 26, 2013
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

BRIAN TORIANO CRIMIEL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:12-CR-47-1


Before DAVIS, SOUTHWICK and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Brian Toriano Crimiel appeals his concurrent sentences of one year for
damage to religious property and five years for making a false statement. See
18 U.S.C. §§ 247(c) and (d)(4), 1001. In pleading guilty, Crimiel admitted to
damaging two churches in Lafayette, Louisiana based on the race of the
members of the congregation. Additionally, he admitted that he sought to
incriminate his ex-girlfriend for the crimes and that he made false statements


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30207    Document: 00512453605      Page: 2    Date Filed: 11/26/2013


                                  No. 13-30207

related to the crimes to a Federal Bureau of Investigation agent. He now
argues that his sentence, which was above the advisory Sentencing Guidelines
range of 24-30 months, was based on the district court’s disagreement with the
Guidelines but was unsupported by the record and thus substantively
unreasonable.
      Following United States v. Booker, 543 U.S. 220 (2005), we review a
sentence for reasonableness in light of the sentencing factors in 18
U.S.C. § 3553(a). United States v. Rodriguez, 711 F.3d 541, 547 n.5 (5th Cir.
2013) (en banc). When, as in this case, the district court varies from the
Guidelines range, we evaluate whether the sentence “unreasonably fails to
reflect the statutory sentencing factors” set forth at § 3553(a). United States
v. Smith, 440 F.3d 704, 708 (5th Cir. 2006). A sentence that is an upward
variance from the guidelines range is unreasonable if the district court (1) did
not account for a factor that should have received significant weight, (2) gave
significant weight to an irrelevant or improper factor, or (3) made a clear error
of judgment in balancing the sentencing factors. Id. at 708.
      In setting the sentence, the district court tied its reasons for the sentence
closely to the § 3553(a) factors. The district court found that Crimiel’s goal in
attacking the churches was to “strik[e] fear in the community” and incriminate
an innocent individual. In light of those facts, the district court determined
that the guidelines failed to reflect the seriousness of the offense.          See
§ 3553(a)(1) and (a)(2)(A). Additionally, the district court found that, given
Crimiel’s criminal history, a guidelines sentence would be insufficient to deter
future criminal conduct by Crimiel and to protect the community from such
conduct.   See § 3553(a)(2)(B).    Further, the district court concluded that
Crimiel’s actions in the past and during the instant offense demonstrated a




                                        2
    Case: 13-30207    Document: 00512453605     Page: 3   Date Filed: 11/26/2013


                                 No. 13-30207

disdain for the law which required a harsher sentence than that provided by
the Guidelines.
      Crimiel’s arguments that the guidelines adequately represented the
seriousness of the offense, that his criminal history score adequately accounted
for his criminal background, and that his untruthfulness to federal agents was
minimally harmful to the investigation ultimately amounts to no more than a
disagreement with the district court’s weighing and analysis of the § 3553(a)
factors. Such disagreement is insufficient to show that the sentencing judge
abused his discretion. See Gall v. United States, 552 U.S. 38, 51 (2007); Smith,
440 F.3d at 708. The fact that this court “might reasonably have concluded
that a different sentence was appropriate is insufficient to justify reversal of
the district court.” Gall, 552 U.S. at 51. Crimiel has similarly failed to show
that the district court abused its discretion as to the extent of the variance.
See United States v. Lopez-Velasquez, 526 F.3d 804, 805-08 (5th Cir. 2008).
      We thus AFFIRM the judgment of the district court.




                                       3